 



Exhibit 10.1

NCI BUILDING SYSTEMS, INC.
2003 LONG-TERM STOCK INCENTIVE PLAN

(As Amended and Restated March 11, 2005)

     1.      PURPOSE.   The purposes of the Plan are to attract and retain for
the Company and its Subsidiaries the best available personnel, to provide
additional incentives to Employees, Directors and Consultants, to increase their
interest in the Company’s welfare, and to promote the success of the business of
the Company and its Subsidiaries.

     2.      INCENTIVE AWARDS AVAILABLE UNDER THE PLAN.   Awards granted under
this Plan may be (a) Incentive Stock Options, (b) Non-Qualified Stock Options,
(c) Restricted Stock Awards; (d) Stock Appreciation Rights; (e) Cash Awards;
(f) Performance Share Awards; and (g) Phantom Stock Awards.

     3.      SHARES SUBJECT TO PLAN.   Subject to adjustment pursuant to Section
12(a) hereof, the total number of shares of Common Stock that may be issued with
respect to Awards granted under the Plan shall not exceed 2,600,000 (the “Pool
Limit”). At all times during the term of the Plan, the Company shall allocate
and keep available such number of shares of Common Stock as will be required to
satisfy the requirements of outstanding Awards under the Plan. The number of
shares reserved for issuance under the Plan shall be reduced only to the extent
that shares of Common Stock are actually issued in connection with the exercise
or settlement of an Award; provided, however, that the number of shares reserved
for issuance shall be reduced by the total number of Stock Appreciation Rights
exercised. Shares of Common Stock issued pursuant to (i) Awards of Options or
Stock Appreciation Rights granted at any time or (ii) Awards of Restricted
Stock, Phantom Stock or Performance Share Awards granted prior to the Effective
Date shall each count against the Pool Limit as one (1) full share of Common
Stock. Shares of Common Stock issued pursuant to a Restricted Stock Award,
Phantom Stock Award or Performance Share Award granted on or after the Effective
Date shall each count against the Pool Limit as one and one-half (1.5) shares of
Common Stock. Any shares of Common Stock covered by an Award (or a portion of an
Award) that is forfeited or canceled or that expires shall be deemed not to have
been issued for purposes of determining the maximum aggregate number of shares
of Common Stock which may be issued under the Pool Limit and shall remain
available for Awards under the Plan. The shares to be delivered under the Plan
shall be made available from authorized but unissued shares of Common Stock or
Common Stock held in the treasury of the Company.

     4.      ELIGIBILITY.   Awards other than Incentive Stock Options may be
granted to Employees, Officers, Directors, and Consultants. Incentive Stock
Options may be granted only to Employees. The Committee in its sole discretion
shall select the recipients of Awards. A Grantee may be granted more than one
Award under the Plan, and Awards may be granted at any time or times during the
term of the Plan. The grant of an Award to an Employee, Officer, Director or
Consultant shall not be deemed either to entitle that individual to, or to
disqualify that individual from, participation in any other grant of Awards
under the Plan.

     5.      LIMITATION ON INDIVIDUAL AWARDS.   Except for Cash Awards described
in Section 10(a), no individual shall be granted, in any fiscal year, Awards
under the Plan

1



--------------------------------------------------------------------------------



 



covering or relating to an aggregate of more than 250,000 shares of Common
Stock. No individual shall receive payment for Cash Awards during any fiscal
year aggregating in excess of $5,000,000. The preceding shall be applied in a
manner which will permit compensation generated under the Plan, where
appropriate, to constitute “performance-based” compensation for purposes of
Section 162(m) of the Code.

     6.      STOCK OPTIONS.

          (a)      Grant of Options.   An Option is a right to purchase shares
of Common Stock during the option period for a specified exercise price. The
Committee shall determine whether each Option shall be granted as an Incentive
Stock Option or a Non-Qualified Stock Option and the provisions, terms and
conditions of each Option including, but not limited to, the vesting schedule,
the number of shares of Common Stock subject to the Option, the exercise price
of the Option, the period during which the Option may be exercised, repurchase
provisions, forfeiture provisions, methods of payment, and all other terms and
conditions of the Option.

          (b)      Limitations on Incentive Stock Options.   The aggregate Fair
Market Value (determined as of the date of grant of an Option) of Common Stock
which any Employee is first eligible to purchase during any calendar year by
exercise of Incentive Stock Options granted under the Plan and by exercise of
Incentive Stock Options granted under any other incentive stock option plan of
the Company or a Subsidiary shall not exceed $100,000. If the Fair Market Value
of stock with respect to which all Incentive Stock Options described in the
preceding sentence held by any one Optionee are exercisable for the first time
by such Optionee during any calendar year exceeds $100,000, the Options (that
are intended to be Incentive Stock Options on the date of grant thereof) for the
first $100,000 worth of shares of Common Stock to become exercisable in such
year shall be deemed to constitute Incentive Stock Options and the Options (that
are intended to be Incentive Stock Options on the date of grant thereof) for the
shares of Common Stock in the amount in excess of $100,000 that become
exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code or the Treasury regulations promulgated thereunder are
amended after the effective date of the Plan to provide for a different limit
than the one described in this Section 6(b), such different limit shall be
incorporated herein and shall apply to any Options granted after the effective
date of such amendment.

          (c)      Acquisitions and Other Transactions.   Notwithstanding the
provisions of Section 11(h), in the case of an Option issued or assumed pursuant
to Section 11(h), the exercise price and number of shares for the Option shall
be determined in accordance with the principles of Section 424(a) of the Code
and the Treasury regulations promulgated thereunder.

          (d)      Payment on Exercise.   Payment for the shares of Common Stock
to be purchased upon exercise of an Option may be made in cash (by check) or, if
elected by the Optionee where permitted by law: (i) if a public market for the
Common Stock exists, through a “same day sale” arrangement between the Optionee
and a NASD Dealer whereby the Optionee elects to exercise the Option and to sell
a portion of the shares of Common Stock so purchased to pay for the exercise
price and whereby the NASD Dealer commits upon receipt of such shares of Common
Stock to forward the exercise price directly to the Company; (ii) if a public
market for the Common Stock exists, through a “margin” commitment from the
Optionee and an NASD Dealer whereby the Optionee elects to exercise the Option
and to pledge the shares of Common

2



--------------------------------------------------------------------------------



 



Stock so purchased to the NASD Dealer in a margin account as security for a loan
from the NASD Dealer in the amount of the exercise price, and whereby the NASD
Dealer commits upon receipt of such shares of Common Stock to forward the
exercise price directly to the Company; or (iii) by surrender for cancellation
of Qualifying Shares at the Fair Market Value per share at the time of exercise
(provided that such surrender does not result in an accounting charge for the
Company). No shares of Common Stock may be issued until full payment of the
purchase price therefor has been made.

     7.      RESTRICTED STOCK AWARDS.

          (a)      Restricted Stock Awards.   A Restricted Stock Award is a
grant of shares of Common stock for such consideration, if any, and subject to
such restrictions on transfer, rights of first refusal, repurchase provisions,
forfeiture provisions and other terms and conditions as are established by the
Committee.

          (b)      Forfeiture Restrictions.   Shares of Common Stock that are
the subject of a Restricted Stock Award shall be subject to restrictions on
disposition by the Grantee and to an obligation of the Grantee to forfeit and
surrender the shares to the Company under certain circumstances (the “Forfeiture
Restrictions”). The Forfeiture Restrictions shall be determined by the Committee
in its sole discretion, and the Committee may provide that the Forfeiture
Restrictions shall lapse on the passage of time, the attainment of one or more
performance targets established by the Committee, or the occurrence of such
other event or events determined to be appropriate by the Committee; provided,
however, that except as provided in Section 11 hereof, (i) for a Restricted
Stock Award based on the passage of time, the Forfeiture Restrictions shall
lapse ratably over a minimum period of four years, and (ii) for a Restricted
Stock Award based on performance criteria or any other event, the Forfeiture
Restrictions shall not lapse prior to one year after grant of the Restricted
Stock Award. The Forfeiture Restrictions applicable to a particular Restricted
Stock Award (which may differ from any other such Restricted Stock Award) shall
be stated in the Restricted Stock Agreement.

          (c)      Rights as Stockholder.   Shares of Common Stock awarded
pursuant to a Restricted Stock Award shall be represented by a stock certificate
registered in the name of the Grantee of such Restricted Stock Award. The
Grantee shall have the right to receive dividends with respect to the shares of
Common Stock subject to a Restricted Stock Award, to vote the shares of Common
Stock subject thereto and to enjoy all other stockholder rights with respect to
the shares of Common Stock subject thereto, except that, unless provided
otherwise in this Plan, or in the Restricted Stock Agreement, (i) the Grantee
shall not be entitled to delivery of the shares of Common Stock except as the
Forfeiture Restrictions expire, (ii) the Company or an escrow agent shall retain
custody of the shares of Common Stock until the Forfeiture Restrictions expire,
(iii) the Grantee may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the shares of Common Stock until the Forfeiture
Restrictions expire.

          (d)      Stock Certificate Delivery.   One or more stock certificates
representing shares of Common Stock, free of Forfeiture Restrictions, shall be
delivered to the Grantee promptly after, and only after, the Forfeiture
Restrictions have expired. The Grantee, by his or her acceptance of the
Restricted Stock Award, irrevocably grants to the Company a power of attorney to
transfer any shares so forfeited to the Company, agrees to execute any documents

3



--------------------------------------------------------------------------------



 



requested by the Company in connection with such forfeiture and transfer, and
agrees that such provisions regarding transfers of forfeited shares shall be
specifically performable by the Company in a court of equity or law.

          (e)      Payment for Restricted Stock.   The Committee shall determine
the amount and form of any payment for shares of Common Stock received pursuant
to a Restricted Stock Award. In the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

          (f)      Forfeiture of Restricted Stock.   Unless otherwise provided
in a Restricted Stock Agreement, on termination of the Grantee’s employment or
service prior to lapse of the Forfeiture Restrictions, the shares of Common
Stock which are still subject to the Restricted Stock Award shall be forfeited
by the Grantee. Upon any forfeiture, all rights of the Grantee with respect to
the forfeited shares of the Common Stock subject to the Restricted Stock Award
shall cease and terminate, without any further obligation on the part of the
Company except to repay any purchase price per share paid by the Grantee for the
shares forfeited.

          (g)      Waiver of Forfeiture Restrictions; Committee’s Discretion.  
With respect to a Restricted Stock Award that has been granted to a Covered
Employee where such Award has been designed to meet the exception for
performance-based compensation under Section 162(m) of the Code, the Committee
may not waive the Forfeiture Restrictions applicable to such Restricted Stock
Award.

     8.      STOCK APPRECIATION RIGHTS.

          (a)      Stock Appreciation Rights.   A Stock Appreciation Right is a
right to receive, upon exercise of the right, shares of Common Stock or their
cash equivalent in an amount equal to the increase in Fair Market Value of the
Common Stock between the grant and exercise dates. As of the grant date of an
Award of a Stock Appreciation Right, the Committee may specifically designate
that the Award will be paid (i) only in cash, (ii) only in stock or (iii) in
such other form or combination of forms as the Committee may elect or permit at
the time of exercise.

          (b)      Tandem Rights.   Stock Appreciation Rights may be granted in
connection with the grant of an Option, in which case exercise of Stock
Appreciation Rights will result in the surrender of the right to purchase the
shares under the Option as to which the Stock Appreciation Rights were
exercised. Alternatively, Stock Appreciation Rights may be granted independently
of Options in which case each Award of Stock Appreciation Rights shall be
evidenced by a Stock Appreciation Rights Agreement. With respect to Stock
Appreciation Rights that are subject to Section 16 of the Exchange Act, the
Committee shall retain sole discretion (i) to determine the form in which
payment of the Stock Appreciation Right will be made (i.e., cash, securities or
any combination thereof) or (ii) to approve an election by a Grantee to receive
cash in full or partial settlement of Stock Appreciation Rights.

4



--------------------------------------------------------------------------------



 



          (c)      Limitations on Exercise of Stock Appreciation Rights.   A
Stock Appreciation Right shall be exercisable in whole or in such installments
and at such times as determined by the Committee.

     9.      PERFORMANCE SHARE AWARDS AND PHANTOM STOCK AWARDS.

          (a)      Performance Share Awards.   A Performance Share Award is a
right to receive shares of Common Stock or their cash equivalent based on the
attainment of pre-established performance goals and such other conditions,
restrictions and contingencies as the Committee shall determine. Each
Performance Share Award may have a maximum value established by the Committee at
the time of such Award. The Committee shall establish, with respect to and at
the time of each Performance Share Award, a performance period or periods over
which the performance applicable to the Performance Share Award of the Grantee
shall be measured; provided, however, that the minimum performance period shall
be for one year after grant of the Performance Share Award. The Committee shall
determine the effect of termination of employment or service during the
performance period on a Grantee’s Performance Share Award, which shall be set
forth in the Award Agreement.

          (b)      Phantom Stock Awards.   Phantom Stock Awards are rights to
receive an amount equal to the Fair Market Value of shares of Common Stock or
rights to receive an amount equal to any appreciation or increase in the Fair
Market Value of the Common Stock over a specified period of time, which may vest
over a period of time as established by the Committee, without payment of any
amounts by the Grantee thereof (except to the extent otherwise required by law)
or satisfaction of any performance criteria or objectives. Each Phantom Stock
Award may have a maximum value established by the Committee at the time of such
Award. The Committee shall establish, at the time of grant of each Phantom Stock
Award, a period over which the Award shall vest with respect to the Grantee, and
terms and conditions of forfeiture, which shall be set forth in the Award
Agreement.

          (c)      Payment.   Following the end of the performance period of a
Performance Share Award or the determined period for a Phantom Stock Award, the
Grantee shall be entitled to receive payment of an amount, not exceeding the
maximum value of the Award, if any, based on (1) the achievement of the
performance measures for such performance period for a Performance Share Award
or (2) the then vested value of the Phantom Stock Award, each as determined by
the Committee. If awarded, cash dividend equivalents may be paid during, or may
be accumulated and paid at the end of, the performance or determined period with
respect to the Award, as determined by the Committee.

     10.      CASH AWARDS AND PERFORMANCE AWARDS.

          (a)      Cash Awards.   In addition to granting Options, Stock
Appreciation Rights, Restricted Stock Awards, Performance Share Awards and
Phantom Stock Awards, the Committee shall, subject to the limitations of the
Plan, have authority to grant Cash Awards. Each Cash Award shall be subject to
such terms and conditions, restrictions and contingencies as the Committee shall
determine. Restrictions and contingencies limiting the right to receive a cash
payment pursuant to a Cash Award shall be based upon the achievement of single
or multiple Performance Objectives over a performance period established by the
Committee. The

5



--------------------------------------------------------------------------------



 



determinations made by the Committee pursuant to this Section 10(a) shall be
specified in the applicable Award Agreement.

          (b)      Designation as a Performance Award.   The Committee shall
have the right to designate any Award of Options, Stock Appreciation Rights,
Restricted Stock Awards, Performance Share Awards and Phantom Stock Awards as a
Performance Award. All Cash Awards shall be designated as Performance Awards.

          (c)      Performance Objectives.   The grant or vesting of a
Performance Award shall be subject to the achievement of Performance Objectives
over a performance period established by the Committee based upon one or more of
the following business criteria that apply to the Grantee, one or more business
units, divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: revenue; increased revenue; net
income measures (including income after capital costs and income before or after
taxes); profit measures (including gross profit, operating profit, economic
profit, net profit before taxes and adjusted pre-tax profit); stock price
measures (including growth measures and total stockholder return); price per
share of Common Stock; market share; earnings per share or adjusted earnings per
share (actual or growth in); earnings; earnings before interest, taxes,
depreciation, and amortization (EBITDA); earnings before interest and taxes
(EBIT); economic value added (or an equivalent metric); market value added; debt
to equity ratio; cash flow measures (including cash flow return on capital, cash
flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
assets, return on capital, risk-adjusted return on capital, return on investors’
capital and return on average equity); operating measures (including operating
income, funds from operations, cash from operations, after-tax operating income;
sales volumes, production volumes and production efficiency); expense measures
(including overhead cost and general and administrative expense); changes in
working capital; margins; stockholder value; total stockholder return; proceeds
from dispositions; total market value; customer satisfaction or growth; employee
satisfaction; and corporate values measures (including ethics compliance,
environmental and safety). Unless otherwise stated, such a Performance Objective
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Committee shall have the authority to determine whether
the Performance Objectives and other terms and conditions of the Award are
satisfied, and the Committee’s determination as to the achievement of
Performance Objectives relating to a Performance Award shall be made in writing.

          (d)      Section 162(m) of the Code.   Notwithstanding the foregoing
provisions, if the Committee intends for a Performance Award to be granted and
administered in a manner designed to preserve the deductibility of the
compensation resulting from such Award in accordance with Section 162(m) of the
Code, then the Performance Objectives for such particular Performance Award
relative to the particular period of service to which the Performance Objectives
relate shall be established by the Committee in writing (i) no later than
90 days after the beginning of such period and (ii) prior to the completion of
25% of such period.

6



--------------------------------------------------------------------------------



 



          (e)      Waiver of Performance Objectives.   The Committee shall have
no discretion to modify or waive the Performance Objectives or conditions to the
grant or vesting of a Performance Award unless such Award is not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the relevant Award Agreement provides for such discretion.

     11.      GENERAL PROVISIONS REGARDING AWARDS.

          (a)      Form of Award Agreement.   Each Award granted under the Plan
shall be evidenced by a written Award Agreement in such form (which need not be
the same for each Grantee) as the Committee from time to time approves but which
is not inconsistent with the Plan, including any provisions that may be
necessary to assure that Awards satisfy the requirements of Section 409A of the
Code to avoid the imposition of excise taxes thereunder, and that any Option
that is intended to be an Incentive Stock Option will comply with Section 422 of
the Code.

          (b)      Awards Criteria.   In determining the amount and value of
Awards to be granted, the Committee may take into account the responsibility
level, performance, potential, other Awards and such other considerations with
respect to a Grantee as it deems appropriate.

          (c)      Date of Grant.   The date of grant of an Award will be the
date specified by the Committee as the effective date of the grant of an Award
or, if the Committee does not so specify, will be the date on which the
Committee makes the determination to grant such Award.

          (d)      Stock Price.   The exercise price or other measurement of
stock value relative to any Award shall be not less than 100% of the Fair Market
Value of the shares of Common Stock for the date of grant of the Award.   The
exercise price of any Incentive Stock Option granted to a Ten Percent
Shareholder shall not be less than 110% of the Fair Market Value of the shares
of Common Stock for the date of grant of the Option.

          (e)      Period of Award.   Awards shall be exercisable or payable
within the time or times or upon the event or events determined by the Committee
and set forth in the Award Agreement. Unless otherwise provided in an Award
Agreement, Awards other than Restricted Stock Awards shall terminate on (and no
longer be exercisable or payable after) the earlier of: (i) ten (10) years from
the date of grant; (ii) for an Incentive Stock Option granted to a Ten Percent
Shareholder, five (5) years from the date of grant of the Option; (iii) the 30th
day after the Grantee is no longer serving in any capacity as an Employee,
Consultant or Director of the Company for a reason other than death of the
Grantee, Disability or retirement at or after the Normal Retirement Age;
(iv) one year after death; or (v) one year (with respect to an Incentive Option)
or five years (with respect to any other Award) after Disability of the Grantee
or after his or her retirement at or after the Normal Retirement Age from any
capacity as an Employee, Consultant or Director of the Company.

          (f)      Acceleration of Vesting or Lapse of Restrictions.   If the
Grantee dies or becomes Disabled while serving as an Employee, Consultant or
Director of the Company or retires at or after Normal Retirement Age, or if
there occurs a Change in Control, then 100% of the benefits dependent upon lapse
of time will become vested, all Forfeiture Restrictions and

7



--------------------------------------------------------------------------------



 



other forfeiture and repurchase provisions will lapse and, subject to meeting
any performance or other criteria for such Award, such benefits will be
available thereafter for purchase or payment during the Award term.

          (g)      Transferability.   Awards granted under the Plan, and any
interest therein, shall not be transferable or assignable by the Grantee, and
may not be made subject to execution, attachment or similar process, otherwise
than by will or by the laws of descent and distribution, and shall be
exercisable or payable during the lifetime of the Grantee only by the Grantee;
provided, that the Grantee may designate persons who or which may exercise or
receive his Awards following his death. Notwithstanding the preceding sentence,
Awards other than Incentive Stock Options may be transferred to such family
members, family member trusts, family limited partnerships and other family
member entities as the Committee, in its sole discretion, may approve prior to
any such transfer. No such transfer will be approved by the Committee if the
Common Stock issuable under such transferred Award would not be eligible to be
registered on Form S-8 promulgated under the Securities Act.

          (h)      Acquisitions and Other Transactions.   The Committee may,
from time to time, approve the assumption of outstanding awards granted by
another entity, whether in connection with an acquisition of such other entity
or otherwise, by either (i) granting an Award under the Plan in replacement of
or in substitution for the awards assumed by the Company, or (ii) treating the
assumed award as if it had been granted under the Plan if the terms of such
assumed award could be applied to an Award granted under the Plan. Such
assumption shall be permissible if the holder of the assumed award would have
been eligible to be granted an Award hereunder if the other entity had applied
the rules of this Plan to such grant.

          (i)      Payment.   Payment of an Award (i) may be made in cash,
Common Stock or a combination thereof, as determined by the Committee in its
sole discretion, (ii) shall be made in a lump sum or in installments as
prescribed by the Committee in its sole discretion and (iii) to the extent
applicable, shall be based on the Fair Market Value of the Common Stock for the
payment or exercise date. The Committee may permit or require the deferral of
payment, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest, dividend
equivalents or other forms of investment return; provided, however, that if
deferral is permitted, each provision of the Award shall be interpreted to
permit the deferral only as allowed in compliance with the requirements of
Section 409A of the Code and any provision that would conflict with such
requirements shall not be valid or enforceable. The Committee intends that any
Awards under the Plan satisfy the requirements of Section 409A of the Code to
avoid the imposition of excise taxes thereunder.

          (j)      Notice.   If an Award involves an exercise, it may be
exercised only by delivery to the Company of a written exercise notice approved
by the Committee, stating the number of shares of Common Stock being exercised,
the method of payment, and such other matters as may be deemed appropriate by
the Company in connection with the issuance of shares upon exercise, together
with payment in full of any exercise price for any shares being purchased.

          (k)      Withholding Taxes.   The Committee may establish such rules
and procedures as it considers desirable in order to satisfy any obligation of
the Company to withhold

8



--------------------------------------------------------------------------------



 



the statutory prescribed minimum amount of federal or state income taxes or
other taxes with respect to any Award granted under the Plan. Prior to issuance
of any shares of Common Stock, the Grantee shall pay or make adequate provision
acceptable to the Committee for the satisfaction of the statutory minimum
prescribed amount of any federal or state income or other tax withholding
obligations of the Company, if applicable. Upon exercise or payment of an Award,
the Company shall withhold or collect from the Grantee an amount sufficient to
satisfy such tax withholding obligations.

          (l)      Limitations on Exercise.   The obligation of the Company to
issue any shares of Common Stock or otherwise make payments hereunder shall be
subject to the condition that any exercise and the issuance and delivery of such
shares and other actions pursuant thereto comply with the Securities Act, all
applicable state securities and other laws and the requirements of any stock
exchange or national market system upon which the shares of Common Stock may
then be listed or quoted, as in effect on the date of exercise. The Company
shall be under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities laws
or stock exchange or national market system, and the Company shall have no
liability for any inability or failure to do so.

          (m)      Privileges of Stock Ownership.   Except as provided in the
Plan with respect to Restricted Stock Awards, no Grantee will have any of the
rights of a shareholder with respect to any shares of Common Stock subject to an
Award until such Award is properly exercised and the purchased or awarded shares
are issued and delivered to the Grantee, as evidenced by an appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
No adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to such date of issuance and delivery, except as
provided in the Plan.

          (n)      Breach; Additional Terms.   A breach of the terms and
conditions of this Plan or established by the Committee pursuant to the Award
Agreement shall cause a forfeiture of the Award. At the time of such Award, the
Committee may, in its sole discretion, prescribe additional terms, conditions or
restrictions relating to the Award, including provisions pertaining to the
termination of the Grantee’s employment (by retirement, Disability, death or
otherwise) prior to expiration of the Forfeiture Restrictions or other vesting
provisions. Such additional terms, conditions or restrictions shall also be set
forth in an Award Agreement made in connection with the Award.

     12.      ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.

          (a)      Capital Adjustments.   The number of shares of Common Stock
(i) covered by each outstanding Award granted under the Plan, the exercise,
target or purchase price of such outstanding Award, and any other terms of the
Award that the Committee determines requires adjustment and (ii) available for
issuance under Section 3 shall be adjusted to reflect, as deemed appropriate by
the Committee, any increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse stock split, combination,
reclassification or similar change in the capital structure of the Company
without receipt of

9



--------------------------------------------------------------------------------



 



consideration, subject to any required action by the Board or the shareholders
of the Company and compliance with applicable securities laws; provided,
however, that a fractional share will not be issued upon exercise of any Award,
and either (i) any fraction of a share of Common Stock that would have resulted
will be cashed out at Fair Market Value or (ii) the number of shares of Common
Stock issuable under the Award will be rounded up to the nearest whole number,
as determined by the Committee.

          (b)      Change in Control.   Unless specifically provided otherwise
with respect to Change in Control events in an individual Award or Award
Agreement or in a then-effective written employment agreement between the
Grantee and the Company or a Subsidiary, if, during the effectiveness of the
Plan, a Change in Control occurs, (i) each Award which is at the time
outstanding under the Plan shall automatically become fully vested and
exercisable or payable, as appropriate, and be released from any repurchase or
forfeiture provisions, for all of the shares of Common Stock at the time
represented by such Award, (ii) the Forfeiture Restrictions applicable to all
outstanding Restricted Stock Awards shall lapse and shares of Common Stock
subject to such Restricted Stock Awards shall be released from escrow, if
applicable, and delivered to the Grantees of the Awards free of any Forfeiture
Restriction, and (iii) all other Awards shall become fully vested and payment
thereof shall be accelerated using, if applicable, the then-current Fair Market
Value to measure any payment that is based on the value of the Common Stock or
using such higher amount as the Committee may determine to be more reflective of
the actual value of such stock.

     13.      STOCKHOLDER APPROVAL.   The Company shall obtain the approval of
the Plan by the Company’s stockholders at the next annual meeting following its
adoption by the Board, and no Awards shall be made hereunder unless and until
such approval is obtained; provided that if such approval is not obtained, the
Plan will continue as in effect immediately prior to the annual meeting.

     14.      ADMINISTRATION.   This Plan shall be administered by the
Committee. The Committee shall interpret the Plan and any Awards granted
pursuant to the Plan and shall prescribe such rules and regulations in
connection with the operation of the Plan as it determines to be advisable for
the administration of the Plan. The Committee may rescind and amend its rules
and regulations from time to time. The interpretation by the Committee of any of
the provisions of this Plan or any Award granted under this Plan shall be final
and binding upon the Company and all persons having an interest in any Award or
any shares of Common Stock or other payments received pursuant to an Award.

     15.      EFFECT OF PLAN.   Neither the adoption of the Plan nor any action
of the Board or the Committee shall be deemed to give any Employee, Director or
Consultant any right to be granted an Award or any other rights except as may be
evidenced by the Award Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth therein. The existence of
the Plan and the Awards granted hereunder shall not affect in any way the right
of the Board, the Committee or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation or
other transaction involving the Company, any issue of bonds, debentures, or
shares of preferred stock ranking prior to or affecting the Common

10



--------------------------------------------------------------------------------



 



Stock or the rights thereof, the dissolution or liquidation of the Company or
any sale or transfer of all or any part of the Company’s assets or business, or
any other corporate act or proceeding by or for the Company. Nothing contained
in the Plan or in any Award Agreement or in other related documents shall confer
upon any Employee, Director or Consultant any right with respect to such
person’s service or interfere or affect in any way with the right of the Company
or a Subsidiary to terminate such person’s employment or service at any time,
with or without cause.

     16.      NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS.   Except as
specifically provided in a retirement or other benefit plan of the Company or a
Subsidiary, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a
Subsidiary, and shall not affect any benefits under any other benefit plan of
any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation.

     17.      AMENDMENT OR TERMINATION OF PLAN.   The Board in its discretion
may, at any time or from time to time after the date of adoption of the Plan,
terminate or amend the Plan in any respect, including amendment of any form of
agreement or instrument to be executed pursuant to the Plan; provided, however,
that the Company shall obtain stockholder approval of any amendment of the Plan
that changes its terms and provisions in a manner materially adverse to the
Company and, if an amendment of the Plan otherwise requires shareholder approval
to comply with the Code, including Sections 162(m) and 422 of the Code, or other
applicable laws and regulations or the applicable requirements of any stock
exchange or national market system, the Company shall obtain stockholder
approval of any Plan amendment in such manner and to such a degree as required.
No Award may be granted after termination of the Plan. Any amendment or
termination of the Plan shall not adversely affect Awards previously granted,
and such Awards shall otherwise remain in full force and effect as if the Plan
had not been amended or terminated, unless mutually agreed otherwise in a
writing signed by the Grantee and the Company.

     18.      EFFECTIVE DATE AND TERM OF PLAN.   The Plan as set forth herein
shall continue in effect for a term of ten (10) years after the Effective Date
unless sooner terminated by action of the Board.

     19.      GOVERNING LAW.   The Plan shall be construed and interpreted in
accordance with the laws of the State of Texas.

     20.      DEFINITIONS.   As used herein, unless the context requires
otherwise, the following terms shall have the meanings indicated below:

          (a)      “Award” means any right granted under the Plan, whether
granted singly or in combination, to a Grantee pursuant to the terms, conditions
and limitations that the Committee may establish.

          (b)      “Award Agreement” means a written agreement with a Grantee
with respect to any Award.

          (c)      “Board” means the Board of Directors of the Company.

11



--------------------------------------------------------------------------------



 



          (d)      “Cash Award” means an Award granted under Section 10(a) of
the Plan.

          (e)      “Change in Control” of the Company means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities; (ii) as a result of, or in
connection with, any tender offer or exchange offer, merger, or other business
combination (a “Transaction”), the persons who were directors of the Company
immediately before the Transaction shall cease to constitute a majority of the
Board of Directors of the Company or any successor to the Company; (iii) the
Company is merged or consolidated with another corporation or transfers
substantially all of its assets to another corporation and as a result of the
merger, consolidation or transfer less than 50 percent of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of the Company; or (iv) a tender offer or
exchange offer is made and consummated for the ownership of securities of the
Company representing 30 percent or more of the combined voting power of the
Company’s then outstanding voting securities.

          (f)      “Code” means the Internal Revenue Code of 1986, as amended,
and any successor statute. Reference in the Plan to any section of the Code
shall be deemed to include any amendments or successor provisions to such
section and any Treasury regulations promulgated under such section.

          (g)      “Committee” means the committee, (or committees), as
constituted from time to time, of the Board that is appointed by the Board to
administer the Plan; provided, however, that while the Common Stock is publicly
traded, the Committee shall be a committee of the Board consisting solely of two
or more Outside Directors, in accordance with Section 162(m) of the Code, and/or
solely of two or more Non-Employee Directors, in accordance with Rule 16b-3, as
necessary in each case to satisfy such requirements with respect to Awards
granted under the Plan. Within the scope of such authority, the Board or the
Committee may delegate to a committee of one or more members of the Board who
are or are not Non-Employee Directors the authority to grant Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act, and the term
“Committee” as used herein shall also be applicable to such committee. The Board
may assume any or all of the powers and responsibilities prescribed for the
Committee, and to the extent it does so, the term “Committee” as used herein
shall also be applicable to the Board.

          (h)      “Common Stock” means the Common Stock, $0.01 par value per
share, of the Company or the common stock that the Company may in the future be
authorized to issue in replacement or substitution thereof.

          (i)      “Company” means NCI Building Systems, Inc., a Delaware
corporation.

          (j)      “Consultant” means any person who is engaged by the Company
or any Subsidiary to render consulting or advisory services to the Company or
such Subsidiary and who is a “consultant or advisor” within the meaning of
Rule 701 promulgated under the Securities Act or Form S-8 promulgated under the
Securities Act.

12



--------------------------------------------------------------------------------



 



          (k)      “Covered Employee” means the chief executive officer and the
four other most highly compensated officers of the Company for whom total
compensation is required to be reported to stockholders under Regulation S-K, as
determined for purposes of Section 162(m) of the Code.

          (l)      “Director” means a member of the Board or the board of
directors of a Subsidiary.

          (m)      “Disability” means the “disability” of a person as defined in
a then effective long-term disability plan maintained by the Company that covers
such person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

          (n)      “Effective Date” means the date on which the Plan, as amended
and restated herein, is approved by the stockholders of the Company.

          (o)      “Employee” means any person who is employed, within the
meaning of Section 3401 of the Code, by the Company or a Subsidiary. The
provision of compensation by the Company or a Subsidiary to a Director solely
with respect to such individual rendering services in the capacity of a Director
shall not be sufficient to constitute “employment” by the Company or that
Subsidiary.

          (p)      “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute. Reference in the Plan to any section of the
Exchange Act shall be deemed to include any amendments or successor provisions
to such section and any rules and regulations relating to such section.

          (q)      “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

          (i)      If the Common Stock is listed on any established stock
exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap Market,
the Fair Market Value of a share of Common Stock shall be the closing sales
price for such a share of Common Stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable.

          (ii)      In the absence of any such established markets for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Committee.

13



--------------------------------------------------------------------------------



 



          (r)      “Grantee” means an Employee, Director or Consultant to whom
an Award has been granted under the Plan.

          (s)      “Incentive Stock Option” means an Option granted to an
Employee under the Plan that meets the requirements of Section 422 of the Code.

          (t)      “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.

          (u)      “Non-Employee Director” means a Director of the Company who
either (i) is not an Employee or Officer, does not receive compensation
(directly or indirectly) from the Company or a Subsidiary in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K), does not possess an interest in
any other transaction as to which disclosure would be required under Item 404(a)
of Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

          (v)      “Non-Qualified Stock Option” means an Option granted under
the Plan that is not intended to be an Incentive Stock Option.

          (w)      “Normal Retirement Age” means the age established by the
Board from time to time as the normal age for retirement of a Director or
Employee, as applicable. In the absence of a determination by the Board with
respect to any class of Grantee, the Normal Retirement Age shall be deemed to be
65 years of age.

          (x)      “Officer” means a person who is an “officer” of the Company
or any Subsidiary within the meaning of section 16 of the Exchange Act (whether
or not the Company is subject to the requirements of the Exchange Act).

          (y)      “Option” means an award granted under Section 6 of the Plan.

          (z)      “Option Agreement” means a written agreement with a Grantee
with respect to the Award of an Option.

          (aa)      “Optionee” means an individual to whom an Option has been
granted under the Plan.

          (bb)      “Outside Director” means a Director of the Company who
either (i) is not a current employee of the Company or an “Subsidiary
corporation” (within the meaning of the Treasury regulations promulgated under
Section 162(m) of the Code), is not a former employee of the Company or an
“Subsidiary corporation” receiving compensation for prior services (other than
benefits under a tax qualified pension plan), has not been an officer of the
Company or an “Subsidiary corporation” at any time and is not currently
receiving (within the meaning of the Treasury regulations promulgated under
Section 162(m) of the Code) direct or indirect remuneration from the Company or
an “Subsidiary corporation” for services in any capacity other than as a
Director, or (ii) is otherwise considered an “outside director” for purposes of
Section 162(m) of the Code.

14



--------------------------------------------------------------------------------



 



          (cc)      “Performance Award” means an Award made pursuant to
Section 10 of the Plan to a Grantee that is subject to the attainment of one or
more Performance Objectives.

          (dd)      “Performance Objective” means a standard established by the
Committee to determine in whole or in part whether a Performance Award shall be
earned.

          (ee)      “Performance Share Award” means an Award granted under
Section 9 of the Plan.

          (ff)      “Phantom Stock Award” means an Award granted under
Section 10 of the Plan.

          (gg)      “Plan” means this NCI Building Systems, Inc. 2003 Long-Term
Stock Incentive Plan, as set forth herein and as it may be amended from time to
time.

          (hh)      “Qualifying Shares” means shares of Common Stock which
either (i) have been owned by the Grantee for more than six (6) months and have
been “paid for” within the meaning of Rule 144 promulgated under the Securities
Act, or (ii) were obtained by the Grantee in the public market.

          (ii)      “Regulation S-K” means Regulation S-K promulgated under the
Securities Act, as it may be amended from time to time, and any successor to
Regulation S-K. Reference in the Plan to any item of Regulation S-K shall be
deemed to include any amendments or successor provisions to such item.

          (jj)      “Restricted Stock Agreement” means a written agreement with
a Grantee with respect to a Restricted Stock Award.

          (kk)      “Restricted Stock Award” means an Award granted under
Section 7 of the Plan.

          (ll)      “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act, as it may be amended from time to time, and any successor to Rule 16b-3.

          (mm)      “Section” means a section of the Plan unless otherwise
stated or the context otherwise requires.

          (nn)      “Securities Act” means the Securities Act of 1933, as
amended, and any successor statute. Reference in the Plan to any section of the
Securities Act shall be deemed to include any amendments or successor provisions
to such section and any rules and regulations relating to such section.

          (oo)      “Spread” means an amount equal to the excess, if any, of the
Fair Market Value of a share of Common Stock for the date of exercise of a Stock
Appreciation Right, over the exercise price of such right.

          (pp)      “Stock Appreciation Right” means an Award granted under
Section 8 of the Plan.

15



--------------------------------------------------------------------------------



 



          (qq)      “Stock Appreciation Rights Agreement” means a written
agreement with a Grantee with respect to an Award of Stock Appreciation Rights.

          (rr)      “Subsidiary” means (i) for purposes of Awards other than
Incentive Stock Options, any corporation, partnership or other entity of which a
majority of the voting equity securities or equity interest is owned, directly
or indirectly, by the Company, and (ii) with respect to an Option that is
intended to be an Incentive Stock Option, any “subsidiary corporation” of the
Company as defined in Section 424(f) of the Code, any other entity that is taxed
as a corporation under Section 7701(a)(3) of the Code and is a member of the
“Subsidiary group” as defined in Section 1504(a) of the Code of which the
Company is the common parent, and any other entity that may be permitted from
time to time by the Code or by the Internal Revenue Service to be an employer of
Employees to whom Incentive Stock Options may be granted.

          (ss)      “Ten Percent Shareholder” means a person who owns (or is
deemed to own pursuant to Section 424(d) of the Code) at the time an Option is
granted stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or of any of its
Subsidiaries.

16